Exhibit 10.21










IDAHO POWER COMPANY


SECURITY PLAN FOR
SENIOR MANAGEMENT EMPLOYEES II




















Effective January 1, 2005
(Amended and Restated November 30, 2011)




--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
 
 
Page
 
ARTICLE 1 PURPOSE; EFFECTIVE DATE
1


 
 
ARTICLE II DEFINITIONS
1


2.1
Actuarial Equivalent
1


2.2
Administrative Committee
1


2.3
Affiliate
2


2.4
Beneficiary
2


2.5
Board
2


2.6
Change in Control
2


2.7
Change in Control Period
3


2.8
Code
3


2.9
Company
3


2.10
Compensation Committee
3


2.11
Compensation
3


2.12
Disability
4


2.13
Early Retirement Date
4


2.14
Employer
4


2.15
Final Average Monthly Compensation
4


2.16
Normal Form of Benefit
4


2.17
Normal Retirement Date
4


2.18
Participant
4


2.19
Plan Year
4


2.20
Retirement
4


2.21
Retirement Plan
4


2.22
Security Plan Retirement Benefit
4


2.23
Separation from Service
4


2.24
Target Retirement Percentage
4


2.25
Termination Date
5


2.26
Years of Participation
5


 
 
 
ARTICLE III PARTICIPATION AND VESTING
5


3.1
Eligibility
5


3.2
Vesting of Benefits
6


3.3
Change in Employment Status
6







--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
(Continued)
 
Page
 
3.4


Non-Participating Affiliate
6


 
 
 
ARTICLE IV SURVIVOR BENEFITS
6


4.1


Pre-Termination Survivor Benefits
6


4.2


Post-Termination Survivor Benefit
7


4.3


Method of Payment
8


4.4


Effect of Payment
9


4.5


Appendix A - Example Calculations
9


 
 
 
ARTICLE V SECURITY PLAN RETIREMENT BENEFITS
9


5.1


Normal Retirement Benefit
9


5.2


Early Retirement Benefit
10


5.3


Early Retirement Factor
10


5.4


Early Termination Benefits
11


5.5


Separation from Service After Change in Control
11


5.6


Form of Payment
12


5.7


Code Section 162(m) Delay
12


5.8


Payment to Specified Employees
12


 
 
 
ARTICLE VI OTHER RETIREMENT PROVISIONS
13


6.1


Disability
13


6.2


Withholding Payroll Taxes
13


6.3


Payment to Guardian\Conservator
13


 
 
 
ARTICLE VII ADMINISTRATION
13


7.1


Administrative Committee Duties
14


7.2


Indemnity of Administrative Committee
14


 
 
 
ARTICLE VIII CLAIMS PROCEDURE
14


8.1


Claim
14


8.2


Denial of Claim
14


8.3


Review of Claim
15


8.4


Final Decision
15


 
 
 
ARTICLE IX TERMINATION, SUSPENSION OR AMENDMENT
15


9.1


Termination, Suspension or Amendment of Plan
15


9.2


Change in Control
15


 
 
 
ARTICLE X MISCELLANEOUS
15




--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
(Continued)
 
Page
 
10.1


Unfunded Plan
15


10.2


Unsecured General Creditor
16


10.3


Trust Fund
16


10.4


Nonassignability
16


10.5


Not a Contract of Employment
16


10.6


Governing Law
16


10.7


Validity
17


10.8


Notice
17


10.9


Successors
17





    




--------------------------------------------------------------------------------


IDAHO POWER COMPANY
SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES II
EFFECTIVE JANUARY 1, 2005
(Amended and Restated November 20, 2008)
(Amended and Restated November 19, 2009)
(Amended and Restated November 30, 2011)




ARTICLE I

PURPOSE; EFFECTIVE DATE


The purpose of this Security Plan for Senior Management Employees II (the
"Plan") is to provide supplemental retirement benefits for certain key employees
of Idaho Power Company, its subsidiaries and affiliates. It is intended that the
Plan will aid in attracting individuals of exceptional ability and retain those
critical to the operation of the Company, by providing them with these benefits.
The effective date of this Plan is January 1, 2005. It is intended to be
compliant with Section 409A of the Internal Revenue Code, which was added by the
American Jobs Creation Act of 2004, effective January 1, 2005. It continues the
program of supplemental retirement benefits provided under the Security Plan for
Senior Management Employees I, which provides benefits that are grandfathered
under Section 409A of the Internal Revenue Code.
ARTICLE II

DEFINITIONS


As used in this Plan, the following terms shall be defined as stated in this
Article, as interpreted by the Administrative Committee pursuant to its
authority granted by Section 7.1 of this Plan.
2.1    Actuarial Equivalent. "Actuarial Equivalent" shall mean equivalence in
value between two (2) or more forms and/or times of payment based on a
determination by an actuary chosen by the Company using generally accepted
actuarial assumptions, methods and factors as determined by policy of the
Administrative Committee, which may be amended from time to time.
2.2    Administrative Committee. "Administrative Committee" shall mean the
Fiduciary Committee appointed by the Compensation Committee pursuant to
Section 7.1 hereof and the Chief Executive Officer of the Company.

1

--------------------------------------------------------------------------------


2.3    Affiliate. "Affiliate" shall mean a business entity that is affiliated in
ownership with the Company and is recognized as an Affiliate by the Company for
the purposes of this Plan.
2.4    Beneficiary. "Beneficiary" shall mean the person, persons or entity
designated pursuant to Section 4.3.4 to receive any benefits payable under the
Plan. Each such designation shall be made in a written instrument filed with the
Administrative Committee and shall become effective only when received, accepted
and acknowledged in writing by the Administrative Committee or its designee.
2.5    Board. "Board" shall mean the Board of Directors of the Company.
2.6    Change in Control. "Change in Control" shall mean any of the following
events:
2.6.1    any person (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the "Exchange Act") and as used in Section
13(d) of the Exchange Act, excluding (a) IDACORP, Inc. or any Subsidiary, (b) a
corporation or other entity owned, directly or indirectly, by the stockholders
of IDACORP, Inc. immediately prior to the transaction in substantially the same
proportions as their ownership of stock of IDACORP, Inc., (c) an employee
benefit plan (or related trust) sponsored or maintained by IDACORP, Inc. or any
Subsidiary or (d) an underwriter temporarily holding securities pursuant to an
offering of such securities ("Exchange Act Person")) is the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 20% or
more of the combined voting power of the then outstanding voting securities
eligible to vote generally in the election of directors of IDACORP, Inc.;
provided, however, that no Change in Control will be deemed to have occurred as
a result of a change in ownership percentage resulting solely from an
acquisition of securities by IDACORP, Inc.;
2.6.2    consummation of a merger, consolidation, reorganization or share
exchange, or sale of all or substantially all of the assets, of IDACORP, Inc. or
the Company (a "Qualifying Transaction"), unless, immediately following such
Qualifying Transaction, all of the following have occurred: (a) all or
substantially all of the beneficial owners of IDACORP, Inc. immediately prior to
such Qualifying Transaction beneficially own in substantially the same
proportions, directly or indirectly, more than 50% of the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors of the corporation or other entity resulting from such
Qualifying Transaction (including, without limitation, a corporation or other
entity which, as a result of such transaction, owns IDACORP, Inc. or all or
substantially all of IDACORP, Inc.'s assets either directly or through one or
more subsidiaries) (as the case may be, the "Successor Entity"), (b) no Exchange
Act Person is the beneficial owner (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 20% or more of the combined voting power of the
then outstanding voting securities eligible to vote generally in the election of
directors of the Successor Entity and (c) at least a majority of the members of
the board of directors of the Successor Entity are Incumbent Directors;

2

--------------------------------------------------------------------------------


2.6.3    a complete liquidation or dissolution of IDACORP, Inc. or the Company;
or
2.6.4    within a 24-month period, individuals who were directors of the Board
of Directors of IDACORP, Inc. (the "IDACORP Board of Directors") immediately
before such period ("Incumbent Directors") cease to constitute at least a
majority of the directors of the IDACORP Board of Directors; provided, however,
that any director who was not a director of the IDACORP Board of Directors at
the beginning of such period shall be deemed to be an Incumbent Director if the
election or nomination for election of such director was approved by the vote of
at least two-thirds of the directors of the IDACORP Board of Directors then
still in office (a) who were in office at the beginning of the 24-month period
or (b) whose election or nomination for election was so approved, in each case,
unless such individual was elected or nominated as a result of an actual or
threatened election contest or as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of any Exchange Act Person
other than the IDACORP Board of Directors.
For avoidance of doubt, transactions for the purpose of dividing the Company's
assets into separate distribution, transmission or generation entities or such
other entities as IDACORP, Inc. or the Company may determine shall not
constitute a Change in Control unless so determined by the IDACORP Board of
Directors. For purposes of this definition, the term "Subsidiary" shall mean any
corporation of which more than 50% of the outstanding stock having ordinary
voting power to elect a majority of the board of directors of such corporation
is now or hereafter owned, directly or indirectly, by IDACORP, Inc.
2.7    Change in Control Period. "Change in Control Period" shall mean the
period beginning with a Change in Control, as defined in Section 2.6, and ending
24 months following the consummation of a Change in Control.
2.8    Code. "Code" shall mean the Internal Revenue Code of 1986, as amended.
2.9    Company. "Company" shall mean the Idaho Power Company, an Idaho
corporation, its successors and assigns.
2.10    Compensation Committee. "Compensation Committee" shall mean the Board
committee assigned responsibility for administering executive compensation.
2.11    Compensation. "Compensation" shall mean the base salary and annual bonus
(not to exceed one (1) times base salary for the year in which the bonus was
paid) paid to a Participant and considered to be "wages" for purposes of federal
income tax withholding. Compensation shall be calculated before reduction for
any amounts deferred by the Participant pursuant to any plan sponsored by the
Employer which permits deferral of current compensation. Compensation does not
include long-term incentive compensation in any form, expense reimbursements, or
any form of non-cash compensation or benefits. A Participant who elects an
accelerated distribution under the Security Plan for Senior Management Employees
I, shall not be credited with any additional Compensation under this Plan
beginning on the effective date of the accelerated distribution.
2.12    Disability. "Disability" shall mean that a Participant is eligible to
receive benefits under the Long-Term Disability Program maintained by the
Employer.

3

--------------------------------------------------------------------------------


2.13    Early Retirement Date. "Early Retirement Date" shall mean a
Participant's Termination Date, if such Termination Date occurs on or after such
Participant's:
2.13.1    attainment of age fifty-five (55); or
2.13.2    completion of thirty (30) years of Credited Service under the
Retirement Plan but prior to Participant's Normal Retirement Date.
2.14    Employer. "Employer" shall mean the Company.
2.15    Final Average Monthly Compensation. "Final Average Monthly Compensation"
shall mean the Compensation received by the Participant during any sixty (60)
consecutive months (during the last ten (10) years of employment) for which the
Participant's compensation was the highest divided by sixty (60). In determining
Final Average Monthly Compensation, annual bonuses shall be allocated equally to
the months in which they were paid. Final Average Monthly Compensation shall not
include any Compensation payable to a Participant pursuant to a written
severance agreement with the Employer.
2.16    Normal Form of Benefit. "Normal Form of Benefit" shall mean the normal
form of monthly retirement benefit provided under Section 3.01 of the Employer's
Retirement Plan.
2.17    Normal Retirement Date. "Normal Retirement Date" shall mean a
Participant's Termination Date if the Termination Date occurs on or after the
date the Participant attains age sixty-two.
2.18    Participant. "Participant" shall mean any individual who is
participating in or has participated in this Plan as provided in Article III.
2.19    Plan Year. "Plan Year" shall mean the calendar year.
2.20    Retirement. "Retirement" shall mean a Participant's Separation from
Service at the Participant's Early Retirement Date or Normal Retirement Date, as
applicable.
2.21    Retirement Plan. "Retirement Plan" shall mean The Retirement Plan of
Idaho Power Company as may be amended from time to time.
2.22    Security Plan Retirement Benefit. "Security Plan Retirement Benefit"
shall mean the benefit determined under Article V of this Plan.
2.23    Separation from Service. "Separation from Service" shall mean
"separation from service," as that term is used in Section 409A(a)(2)(A)(i) of
the Code.
2.24    Target Retirement Percentage.
2.24.1    For Participants of this Plan as of December 31, 2009, "Target
Retirement Percentage" shall equal six percent (6%) for each of the first
ten (10) Years of

4

--------------------------------------------------------------------------------


Participation plus an additional one percent (1%) for each Year of
Participation, exceeding ten (10). The maximum Target Retirement Percentage for
these Participants shall be seventy-five percent (75%).
2.24.2    For Participants who become eligible to participate in the Plan on or
after January 1, 2010, “Target Retirement Percentage” shall equal five percent
(5%) for each of the first ten (10) Years of Participation plus an additional
one percent (1%) for each Year of Participation exceeding ten (10). The maximum
Target of Retirement Percentage for these Participants shall be sixty-five
percent (65%).
2.24.3    Effective January 1, 2018, Participants who are officers of the
Company and Participants who are in a job classification with a pay grade of S4
will accrue benefits according to the formula set forth in paragraph 2.24.2.
This change to the applicable benefit formula shall not, in any way, change or
alter the status of a Participant’s accrued benefits as of December 31, 2017.
2.24.4    Effective January 1, 2018, all Participants, other than officers of
the Company and Participants who are in a job classification with a pay grade of
S4, will have no increase to their Target Retirement Percentage. Although
participation in the Plan by these Participants may continue beyond January 1,
2018, the Target Retirement Percentage accrued through this Plan will be frozen
as of December 31, 2017.
2.25    Termination Date. "Termination Date" shall mean the date the Participant
experiences a Separation from Service (other than due to death) by resignation,
discharge, Retirement or any other method.
2.26    Years of Participation. "Years of Participation" shall be twelve (12)
month periods, and portions thereof, which shall begin on the earlier of the
date an individual, who has been designated by the Employer, is approved by
Administrative Committee pursuant to Section 3.1, or the date designated by the
Administrative Committee, and shall end on the earlier of a Participant's death,
Termination Date, or the date the Participant experiences a change in status, as
provided in Sections 3.3 and 3.4. Partial Years of Participation, if any, shall
be used in determining benefits under this Plan. Years of Participation under
the Security Plan for Senior Management Employees I, if any, shall be included
in determining the total Years of Participation. A Participant who elects an
accelerated distribution under the Security Plan for Senior Management Employees
I, shall cease to earn Years of Participation under this Plan on the effective
date of the accelerated distribution.
ARTICLE III
PARTICIPATION AND VESTING
3.1    Eligibility. Effective January 1, 2010, eligibility to participate in the
Plan is limited to officers of the Employer and employees who are in job
classifications with a pay grade

5

--------------------------------------------------------------------------------


of S4. Key employees, who as of January 1, 2005 are participants in the Security
Plan for Senior Management Employees I, shall be Participants in this Plan on
January 1, 2005, the effective date of this Plan. A key employee who, as of
December 31, 2009, is a Participant in this Plan shall maintain eligibility to
participate in this Plan, so long as the Participant maintains a senior manager
or officer pay grade during the Participant’s continuous employment with
Employer.
3.2    Vesting of Benefits. For Participants who became eligible to participate
in this Plan on or after January 1, 2010, the following vesting schedule applies
to all benefits accrued through this Plan:
Years of Participations        Vested Percentage
Less than 5 years        0%
5 years or more            100%
All Participants who, as of December 31, 2009, participate in this Plan shall be
one hundred percent (100%) vested with all benefits earned through continuous
employment with Employer.
3.3    Change in Employment Status. If the Employer determines that a
Participant's employment performance or classification is no longer at a level
which deserves participation in this Plan, but the Participant has not
experienced a Separation from Service, participation herein and eligibility to
receive benefits hereunder shall be limited to the Participant's accrued benefit
as of the date of the change in employment status. In such an event, the
benefits payable to the Participant shall be based solely on the Participant's
Years of Participation and Final Average Monthly Compensation as of such date. A
Participant, who is not continuing participation in this Plan under this
Section, will not have benefits determined nor receive benefits under Article V
until the first to occur of his or her death or Termination Date.
3.4    Non-Participating Affiliate. A Participant, who subsequently is
transferred to an Affiliate, may be allowed to continue participation under the
Plan subject to the approval of the Administrative Committee. A Participant, who
is not allowed to continue participation in this Plan, will not have benefits
determined nor receive benefits under Article V until the first to occur of his
or her death or Termination Date.
ARTICLE IV
SURVIVOR BENEFITS
4.1    Pre-termination Survivor Benefit. If a Participant dies before his or her
Termination Date, the Employer shall pay a survivor benefit (paid in accordance
with Section 4.3) to the Participant's Beneficiary(ies) in an amount equal to
the greater of:

6

--------------------------------------------------------------------------------


4.1.1    the sum of (a) sixty-six and two-thirds percent (66 2/3%) of the Normal
Retirement Benefit calculated under Section 5.1, determined without offsets in
Sections 5.1.1 and 5.1.2, assuming retirement occurred at the later of (i) age
sixty-two (62) with Years of Participation to age sixty-two (62) or (ii) the
date of death, (b) less the death benefit paid, if any, determined in Section
4.01 of the Retirement Plan, and (c) less the death benefit paid, if any,
determined in accordance with the Security Plan for Senior Management
Employees I; or,
4.1.2    if death occurs after eligibility for Early Retirement under Section
2.13, a joint and survivor annuity with payments continued to the Participant’s
Beneficiary(ies) at an amount equal to sum of (a) the Actuarial Equivalent of
the Participant's benefit calculated under Section 5.2, determined without
offsets in Sections 5.2.1 and 5.2.2, assuming retirement occurred at the date of
death, (b) less the death benefit paid, if any, determined in accordance with
the Retirement Plan, and (c) less the death benefit paid, if any, determined in
accordance with the Security Plan for Senior Management Employees I. Solely for
purposes of this Section 4.1.2 and the calculation of the Actuarial Equivalent
amount of the joint and survivor annuity benefit, the deceased Participant,
regardless of marital status at the time of death, shall be deemed to have been
married at the time of death to a spouse of the same age as the Participant.
Final Average Monthly Compensation and the Retirement Plan benefit shall be
determined as of the date of the Participant's death.
4.2    Post-termination Survivor Benefit.
4.2.1    Death Prior to Commencement of Benefits. If a Participant dies prior to
commencement of benefits but on or after his or her Termination Date, the
Employer shall pay a survivor benefit (paid in accordance with Section 4.3) to
the Participant's Beneficiary(ies) in an amount equal to the sum of (a)
sixty-six and two thirds percent (66 2/3%) of the Actuarial Equivalent of the
Early Termination Benefit calculated under Section 5.4, determined without
offsets in Section 5.4.2, (b) less the death benefit paid, if any, determined in
accordance with the Retirement Plan, and (c) less the death benefit paid, if
any, determined in accordance with the Security Plan for Senior Management
Employees I. Solely for purposes of this Section 4.2.1 Actuarial Equivalence
will reduce the Early Termination Benefit from its usual commencement date to
the first day of the month coincident or following the date of death, based on
the age of the Participant and shall not take into consideration any illness or
accident which has impacted the Participant’s individual life expectancy.
4.2.2    Death After Commencement of Benefits. If a Participant dies after
commencement of benefits, a survivor benefit will be paid only if, and to the
extent provided for, under the form of benefit elected by the Participant
pursuant to Section 5.6.

7

--------------------------------------------------------------------------------


4.3    Method of Payment. Subject to applicable requirements set forth in the
Internal Revenue Code or applicable regulations, the amounts paid to a
Participant’s beneficiaries under Sections 4.1 and 4.2.1shall be according to
the Participant’s selection in the election form from among the following
methods of payment:
4.3.1    Annuity/Term Benefit.
(a)    Spouse. If payment is to the spouse of the Participant, the Plan shall
provide a survivor annuity with monthly payments for the life of the spouse
beginning on the first day of the month coincident with or following the date of
death; provided, however, if the spouse's date of birth is more than ten (10)
years after the Participant's date of birth, the monthly benefit shall be
reduced using the Actuarial Equivalent factors to reflect the number of years
over ten (10) the spouse is younger than the Participant.
(b)    Other Beneficiary(ies). If the payment is to the Participant's
Beneficiary (other than the Participant's spouse), a survivor benefit payment
amount shall be calculated assuming the Beneficiary is the same age as the
Participant beginning on the first day of the month coincident with or following
the date of death. The survivor benefit payment shall be a monthly payment for a
period beginning on the first day of the month coincident with or following the
date of death of the Participant (“PTSB Term Beginning”) and ending on the last
day of the month coincident with or following the earlier of (A) the date of
death of the Participant’s Beneficiary or (B) the date that is the end of the
normal life expectancy period of the Participant immediately before death (such
life expectancy shall be based on the age of the Participant and shall not take
into consideration any illness or accident which has impacted the Participant’s
individual life expectancy) (“PTSB Term Ending”). If the Participant designates
multiple beneficiaries for the benefit under this Section 4.3.1(b), the payment
shall be allocated among the beneficiaries in accordance with Section 4.3.4 and
each beneficiary shall be subject to a separate PTSB Term Ending for such
beneficiary’s respective portion of the benefit
4.3.2    Lump Sum. A cash lump sum, payable as soon as practicable (but in all
events within 90 days) after the Participant's death. The lump sum payment shall
be the Actuarial Equivalent of the amount determined in Section 4.3.1.
4.3.3    Default Method. If the Participant fails to select in the election form
the Method of Payment, or the benefit is to be paid to the estate of the
Participant, the Participant shall be deemed to have elected a cash lump sum as
described in Section 4.3.2.
4.3.4    Priority of Payments to Participant’s Beneficiaries. The amount payable
on death of the Participant shall be paid to the Participant's beneficiary(s) in
the following order of priority:
(a)    Designated Beneficiaries. The amount payable on death of the Participant
shall be paid to the beneficiaries, and in such amounts, designated by the
Participant on such form approved by the Administrator. If the Participant is
married, the Primary Beneficiary shall be the Participant's spouse unless the
Participant obtains the written consent from the Participant’s spouse to
designate a Primary Beneficiary other than the Participant’s spouse. Each
unmarried Participant shall have the right, at any time, to designate any person
or persons as Beneficiary or Beneficiaries (both primary as well as contingent)
to whom payment

8

--------------------------------------------------------------------------------


under this Plan shall be made in the event of the Participant's death prior to
the discharge of the Employer's obligation under this Plan. Any Beneficiary
designation may be changed by a Participant by the filing of a written form
prescribed by the Administrative Committee. The filing of a new Beneficiary
designation form will cancel all Beneficiary designations previously filed. Any
finalized divorce or marriage of a Participant subsequent to the date of filing
of a Beneficiary designation form shall automatically revoke the prior
designation.
(b)    Spouse. If the Participant fails to designate beneficiaries in writing to
the Administrator, or if a previous Beneficiary designation is revoked by
marriage, or if the designated beneficiaries fail to survive the Participant,
then to the Participant’s spouse.
(c)    Children. If the Participant fails to designate beneficiaries in writing
to the Administrator or if the designated beneficiaries and the Participant’s
spouse fail to survive the Participant, then to the Participant's children in
equal shares, except that if any child predeceases the Participant but leaves
issue surviving, the issue shall take by right of representation.
(d)    Estate. If the Participant fails to designate beneficiaries in writing to
the Administrator, or if the designated beneficiaries and the Participant’s
spouse and Participant’s issue fail to survive the Participant, then to the
Participant's estate.
4.3.5    Subsequent Method of Payment Elections. If a Participant submits an
election form to modify the Method of Payment previously selected, the new
election form shall take effect no earlier than 12 months after the date such
form is received and approved by the Administrator (i.e., if a distribution
event occurs within 12 months of having chosen the new Method of Payment,
distribution shall be made in accordance with the previous Method of Payment
selected.)
4.4    Effect of Payment. The payment to the Beneficiary(ies) shall completely
discharge the Employer's obligations under this Plan.
4.5    Appendix A – Example Calculations. The example calculations set forth in
Appendix A to this Plan are hereby incorporated by reference into this Plan and
shall inform the interpretation of calculations performed pursuant to this
Article IV. 
ARTICLE V
SECURITY PLAN RETIREMENT BENEFITS
5.1    Normal Retirement Benefit. If a Participant's Separation from Service
occurs at a Normal Retirement Date, the Employer shall pay to the Participant a
monthly Security Plan Retirement Benefit beginning the first day of the month
following the Normal Retirement Date. Payment of this benefit cannot be
deferred. The monthly Security Plan Retirement Benefit shall

9

--------------------------------------------------------------------------------


equal the Target Retirement Percentage multiplied by the Participant's Final
Average Monthly Compensation, less
5.1.1    the Participant's retirement benefit, if any, under the Retirement
Plan, assuminsuch retirement benefit were paid as a single life annuity
commencing when payments commence under this Plan (regardless of the form of
benefit actually selected by the Participant and regardless of when benefits
actually commence under the Retirement Plan)
5.1.2    the Participant's retirement benefit (before any adjustment due to an
accelerated distribution pursuant to Section 7.4 thereof), if any, under the
Security Plan for Senior Management Employees I, assuming such retirement
benefit were paid as a single life annuity commencing when payments commence
under this Plan (regardless of the form of benefit actually selected by the
Participant and regardless of when benefits actually commence under the Security
Plan for Senior Management Employees I).
5.2    Early Retirement Benefit. If a Participant's Separation from Service
occurs on or after an Early Retirement Date, the Employer shall pay to the
Participant a monthly Security Plan Retirement Benefit beginning the first day
of the month following the Early Retirement Date. Payment of this benefit cannot
be deferred. The monthly Security Plan Retirement Benefit shall be equal to the
Target Retirement Percentage, multiplied by the Early Retirement Factor and by
the Participant's Final Average Monthly Compensation, less
5.2.1    the Participant's retirement benefit, if any, under the Retirement
Plan, assuming such retirement benefit were paid as a single life annuity
commencing when payments commence under this Plan (regardless of the form of
benefit actually selected by the Participant and regardless of when benefits
actually commence under the Retirement Plan) and
5.2.2    the Participant's retirement benefit (before any adjustment due to an
accelerated distribution pursuant to Section 7.4 thereof), if any, under the
Security Plan for Senior Management Employees I, assuming such retirement
benefit were paid as a single life annuity commencing when payments commence
under this Plan (regardless of the form of benefit actually selected by the
Participant and regardless of when benefits actually commence under the Security
Plan for Senior Management Employees I).
5.3    Early Retirement Factor. If a Participant's Separation from Service
occurs before the Participant's Normal Retirement Date, the Target Retirement
Percentage shall be multiplied by one (1) of the following Early Retirement
Factors.
Exact Age When Payments Begin
Early Retirement Factor
62
100%
61
96%
60
92%
59
87%
58
82%
57
77%






10

--------------------------------------------------------------------------------


56
72%
55
67%
54
62%
53
57%
52
52%
51
47%
50
42%
49
38%
48
34%



Early Retirement Factors will be prorated to reflect retirement based on
completed months rather than exact age.


5.4    Early Termination Benefits. If a Participant's Separation from Service
occurs prior to his or her death, prior to his or her Early Retirement Date, and
not within a Change in Control Period, the Employer shall pay to the
Participant, commencing on the first day of the month following the
Participant's fifty-fifth (55th) birthday, the Security Plan Retirement Benefit
as determined under this section. Payment of this benefit cannot be deferred.
5.4.1    The Target Retirement Percentage shall be calculated based upon the
Participant's Years of Participation and then multiplied by a fraction equal to
the Participant's Years of Participation divided by the Years of Participation
the Participant would have had at the Normal Retirement Date if the Participant
had continued to be employed by the Employer to age sixty-two (62). The adjusted
Target Retirement Percentage shall be multiplied by the factor described in
Section 5.3 for each month between the Participant's benefits commencement date
(age 55) and age sixty-two (62).
5.4.2    The Early Termination Benefit shall be reduced by
(a)    the Participant's retirement benefit, if any, under the Retirement Plan,
assuming such retirement benefit were paid as a single life annuity commencing
when payments commence under this Plan (regardless of the form of benefit
actually selected by the Participant and regardless of when benefits actually
commence under the Retirement Plan) and
(b)    the Participant's retirement benefit (before any adjustment due to an
accelerated distribution pursuant to Section 7.4 thereof), if any, under the
Security Plan for Senior Management Employees I, assuming such retirement
benefit were paid as a single life annuity commencing when payments commence
under this Plan (regardless of the form of benefit actually selected by the
Participant and regardless of when benefits actually commence under the Security
Plan for Senior Management Employees I).
5.5    Separation from Service After Change in Control. If a Participant's
Separation from Service occurs within the Change in Control Period prior to his
or her Normal Retirement Date, the Participant shall receive the Early
Retirement Benefit calculated with the Early Retirement Factors set forth
in 5.3. If the Separation from Service occurs on or after an Early Retirement
Date, the Early Retirement Benefit shall commence on the first day of the month
following the Early Retirement Date. If the Separation from Service occurs prior
to an Early

11

--------------------------------------------------------------------------------


Retirement Date, the Early Retirement Benefit shall commence on the first day of
the month following the Participant's fifty-fifth (55th) birthday. Payment of
this benefit cannot be deferred.
5.6    Form of Payment. The Security Plan Retirement Benefit shall be paid as a
single life annuity for the lifetime of the Participant.
5.6.1    The Participant may also elect to receive Actuarial Equivalent payments
in one of the forms of benefit listed below:
(a)    A joint and survivor annuity with payments continued to the surviving
spouse at an amount equal to two-thirds (2/3) of the Participant's benefit.
(b)    A joint and survivor annuity with payments continued to the surviving
spouse at an amount equal to the Participant's benefit.
(c)    A single life annuity, if the Participant had previously elected one of
the joint and survivor annuity options listed above.
5.6.2    If the Actuarial Equivalent of the Security Plan Retirement Benefit is
less than $10,000 (or, if less, the then applicable dollar amount under Section
402(g)(1)(B) of the Code), the Administrative Committee may direct that the
Participant's benefit be paid as a lump sum as soon as practicable (but in all
events within 90 days) after the Participant's Termination Date.
5.6.3    The election to receive benefits in a different form of payment may be
made at any time prior to commencement of payment.
5.7    Code Section 162(m) Delay. If the Administrative Committee reasonably
anticipates that the Company's deduction with respect to a payment would be
limited or eliminated by application of Code Section 162(m) if the payment were
made as scheduled, the Administrative Committee may unilaterally delay the time
of the making or commencement of payment, provided such payment will be made
either during the first year in which the Administrative Committee reasonably
anticipates (or should reasonably anticipate) that if the payment is made during
such year the deduction of the payment will not be barred by application of Code
Section 162(m) or during the period beginning with the date of the Participant's
Separation from Service and ending on the later of the last day of the Company’s
tax year in which the Separation from Service occurs or the 15th day of the
third month following the date of the Separation from Service; provided,
further, that the provisions of this Section 5.7 shall be applied in accordance
with the rules relating to delay of payments subject to Code Section 162(m) as
contained in Treasury Regulation Section 1.409A-2(b)(7)(i). No election may be
provided to the Participant with respect to the timing of a payment pursuant to
this Section 5.7.
5.8    Payment to Specified Employees. Notwithstanding anything to the contrary
contained herein, if a Participant is deemed on his or her Termination Date to
be a “specified employee” (as that term is used in Code Section 409A(a)(2)(B)),
as determined under the Company's policy for determining specified employees, no
payments shall be made under the Plan due to the Participant's Separation from
Service before the date that is 6 months following the Participant's Separation
from Service or, if earlier, the date of the Participant's death, and any

12

--------------------------------------------------------------------------------


amounts accumulated during such period shall be paid in a lump sum payment to
the Participant on the first business day following the date that is six months
after the Participant's Separation from Service or, if the Participant dies
during such six month period, to the Participant's Beneficiary within 60 days
after the date of the Participant's death. Any remaining payments and benefits
due under the Plan shall be paid or provided in accordance with the normal
payment dates specified for them herein.
ARTICLE VI
OTHER RETIREMENT PROVISIONS
6.1    Disability. During a period of Disability, a Participant will continue to
accrue Years of Participation, and Compensation shall be credited to a
Participant who is receiving Disability benefits at the full time equivalent
rate of pay that was being earned immediately prior to becoming disabled.
6.2    Withholding Payroll Taxes. The Employer shall withhold from payments made
hereunder any taxes required to be withheld from a Participant's wages under
federal, state or local law.
6.3    Payment to Guardian\Conservator. If a Plan benefit is payable to a minor
or a person declared incompetent or to a person incapable of handling the
disposition of property, the Administrative Committee may direct payment of such
Plan benefit to the guardian, conservator, legal representative or person having
the care and custody of the minor, incompetent or incapable person. The
Administrative Committee may require proof of incompetency, minority,
incapacity, guardianship, or conservatorship, as it may deem appropriate, prior
to distribution of the Plan benefit. The distribution shall completely discharge
the Administrative Committee and the Employer from all liability with respect to
such benefit.
ARTICLE VII
ADMINISTRATION

13

--------------------------------------------------------------------------------


7.1    Administrative Committee Duties. This Plan shall be administered by an
Administrative Committee, which shall be the Chief Executive Officer of the
Company and the Fiduciary Committee appointed by the Compensation Committee.
Members of the Administrative Committee may be Participants under this Plan. The
Administrative Committee shall have the authority to make, amend, interpret and
enforce all appropriate rules and regulations for the administration of this
Plan and decide or resolve any and all questions including interpretations of
this Plan, as may arise in connection with the Plan. A majority vote of the
Administrative Committee members shall control any decision.
In the administration of this Plan, the Administrative Committee may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit and may from time to time consult with counsel who may be counsel to
the Employer.
Subject to Article IX, the decision or action of the Administrative Committee in
respect of any questions arising out of, or in connection with, the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.
7.2    Indemnity of Administrative Committee. To the extent permitted by
applicable law, the Employer shall indemnify, hold harmless and defend the
Administrative Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan,
provided that the Administrative Committee was acting in accordance with the
applicable standard of care. The indemnity provisions set forth in this Article
shall not be deemed to restrict or diminish in any way any other indemnity
available to the Administrative Committee members in accordance with the
Articles or By-laws of the Company.

ARTICLE VIII
CLAIMS PROCEDURE
8.1    Claim. Any person claiming a benefit, requesting an interpretation or
ruling under the Plan, or requesting information under the Plan shall present
the request in writing to the Administrative Committee who shall respond in
writing as soon as practicable.
8.2    Denial of Claim. If the claim or request is denied, the written notice of
denial shall state:
8.2.1    the reason for denial, with specific reference to the Plan provisions
where applicable on which the denial is based;
8.2.2    a description of any additional material or information required and an
explanation of why it is necessary; and
8.2.3    an explanation of the Plan's claims review procedure.

14

--------------------------------------------------------------------------------


8.3    Review of Claim. Any person whose claim or request is denied or who has
not received a response within thirty (30) days may request a review by notice
given in writing to the Administrative Committee. The claim or request shall be
reviewed by the Administrative Committee who may, but shall not be required to,
grant the claimant a hearing. On review, the claimant may have representation,
examine pertinent documents, and submit issues and comments in writing.
8.4    Final Decision. The decision on review shall normally be made within
sixty (60) days. If an extension of time is required for a hearing or other
special circumstances, the claimant shall be notified and the time limit shall
be one hundred twenty (120) days. The decision shall be in writing and shall
state the reason and any relevant Plan provisions. All decisions on review shall
be final and bind all parties concerned.
ARTICLE IX
TERMINATION, SUSPENSION OR AMENDMENT
9.1    Termination, Suspension or Amendment of Plan. The Board may, in its sole
discretion, terminate or suspend this Plan at any time or from time to time, in
whole or in part. The Compensation Committee may amend this Plan at any time or
from time to time. Any amendment may provide different benefits or amounts of
benefits from those herein set forth. However, no such termination, suspension
or amendment or other action with respect to the Plan shall adversely affect the
benefits of Participants which have accrued prior to such action, the benefits
of any Participant who has previously retired, or the benefits of any
Beneficiary of a Participant who has previously died.
9.2    Change in Control. Notwithstanding Section 9.1 above, during a Change in
Control Period, neither the Board nor the Administrative Committee may terminate
this Plan with regard to accrued benefits of current Participants. No amendment
may be made to the Plan during a Change in Control Period which would adversely
affect the accrued benefits of current Participants, the benefits of any
Participant who has retired, or the Beneficiary of any Participant who has died.
The Plan shall continue to operate and be effective with regard to all current
or retired Participants and their Beneficiaries during any Change in Control
Period.
ARTICLE X
MISCELLANEOUS
10.1    Unfunded Plan. This Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
"management or highly

15

--------------------------------------------------------------------------------


compensated employees" within the meaning of Sections 201, 301 and 401 of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), and
therefore to be exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA.
10.2    Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interest or
claims in any property or asset of the Employer, nor shall they be Beneficiaries
of, or have any rights, claims or interests in any life insurance policies,
annuity contracts or the proceeds therefrom owned or which may be acquired by
the Employer. Except as may be provided in Section 10.3, such policies, annuity
contracts or other assets of the Employer shall not be held under any trust for
the benefit of Participants, their Beneficiaries, heirs, successors or assigns,
or held in any way as collateral security for the fulfilling of the obligation
of the Employer under this Plan. Any and all of the Employer's assets and
policies shall be, and remain, the general, unpledged, unrestricted assets of
the Employer. The Employer's obligation under the Plan shall be that of an
unfunded and unsecured promise to pay money in the future.
10.3    Trust Fund. The Employer shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Employer may establish
one or more trusts, with such trustees as the Board may approve, for the purpose
of providing for the payment of such benefits. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the
Employer's creditors. To the extent any benefits provided under the Plan are
actually paid from any such trust, the Employer shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Employer.
10.4    Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of the amount payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of Participant's or any other
person's bankruptcy or insolvency.
10.5    Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between the Employer
and the Participant, and the Participant (or Participant's Beneficiary) shall
have no rights against the Employer except as may otherwise be specifically
provided herein. Moreover, nothing in this Plan shall be deemed to give a
Participant the right to be retained in the service of the Employer or to
interfere with the right of the Employer to discipline or discharge the
Participant at any time.
10.6    Governing Law. The provisions of this Plan shall be construed,
interpreted and governed in all respects in accordance with the applicable
federal law and, to the extent not preempted by such federal law, in accordance
with the laws of the State of Idaho without regard to the principles of
conflicts of laws.

16

--------------------------------------------------------------------------------


10.7    Validity. If any provision of this Plan shall be held illegal or invalid
for any reason, the remaining provisions shall nevertheless continue in full
force and effect without being impaired or invalidated in any way.
10.8    Notice. Any notice or filing required or permitted to be given under the
Plan shall be sufficient if in writing and hand delivered, or sent by registered
or certified mail or fax. The notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.
10.9    Successors. Subject to Section 9.1, the provisions of this Plan shall
bind and inure to the benefit of the Employer and its successors and assigns.
The term successors as used herein shall include any corporate or other business
entity which shall, whether by merger, consolidation, purchase or otherwise
acquire all or substantially all of the business and assets of the Employer, and
successors of any such corporation or other business entity.


IDAHO POWER COMPANY
Dated: Nov. 30, 2011                By: /s/ J. LaMont Keen
     J. LaMont Keen, Chief Executive Officer


Dated: November 30, 2011            By: /s/ Patrick Harrington
     Patrick Harrington, Corporate Secretary

17

--------------------------------------------------------------------------------




Appendix A


Example Calculations


 
Idaho Power Company
 
SMSP II Section 4.1 and 4.2.1 Survivor Benefit Examples
 
 
 
 
 
 
 
 
EXAMPLE I


EXAMPLE 2


EXAMPLE 3


EXAMPLE 4


 
 
Participant not eligible


Participant eligible for


 
 
 
 
for Early Retirement,


Early Retirement


Participant no eligible


Participant eligible


 
 
Non-spouse


Non-spouse


for Early Retirement,


for Early Retirement


 
 
beneficiary of Spouse


beneficiary or Spouse


Spouse is 11 years


Spouse is 20 years


 
 
is no more than 10


is no more than 10


younger


younger


 
 
years younger


years younger


 
 
 
Participant Age:
45


60


45


55


 
Spouse Age:
42


56


34


35


 
Years of Participation
15


20


25


30


 
Years of Participation at NRD (age 62)
32


22


42


37


1.
Annual Accrued Benefit
 
 
 
 
 
A. Qualified Plan
$30,000.00
$70,000.00
$50,000.00
$60,000.00
 
B. Security Plan I
$0.00
$0.00
$0.00
$0.00
 
C. Security Plan II Accrued Benefit at Date of Death
$190,000.00
$400,000.00
$310,000.00
$420,000.00
 
D. Total Accrued Pension Benefits at Date of Death
$220,000.00
$470,000.00
$360,000.00
$480,000.00
 
E. Security Plan II Accrued Benefit Assuming Service to Age 62 *
$219,000.00
$410,000.00
$310,000.00
$420,000.00
 
F. Total Accrued Pension Benefits with SMSP II
$249,000.00
$480,000.00
$360,000.00
$480,000.00
 
    Using Service to Age 61 (1.A+1.B+1.E)
 
 
 
 
 
 
 
 
 
 
2.
Section 4.1.1 Pre-termination Survivor Benefit
 
 
 
 
 
A. Gross SMSP Accrued Benefit Before Offsets (1.F)
$249,000.00
$480,000.00
$360,000.00
$480,000.00
 
B. 2/3 Gross SMSP Accrued Benefit Before Offsets
$166,000.00
$320,000.00
$240,000.00
$320,000.00
 
   (2.A multiplied by 2/3)
 
 
 
 
 
C. 100% J&S Factor (no deduction unless spouse is
1.00000


1.00000


0.98987


0.89873


 
     more than 10 years younger)
 
 
 
 
 
D. 1/2 Qualified Accrued Benefit (1.A divided by 2)
$15,000.00
$35,000.00
$25,000.00
$30,000.00
 
E. SMSP I Death Benefit
$0.00
$0.00
$0.00
$0.00
 
F. SMSP II 4.1.1 Survivor Benefit
$151,000.00
$285,000.00
$212,568.80
$257,593.60
 
     (2.B multiplied by 2.C, minus 2.D, minus 2.E) **
 
 
 
 




18

--------------------------------------------------------------------------------


3.
Section 4.1.2 Pre-termination Survivor Benefit
 
 
 
 
 
(if death occurs after eligibility for Early Retirement)
 
 
 
 
 
A. Gross SMSP Accrued Benefit Before Offsets (1.D)
N/A
$470,000.00
N/A
$480,000.00
 
B. Early Retirement Factor (EFR)
N/A
0.92000


N/A
0.67000


 
C. 100% J&S Factor
N/A
0.79000


N/A
0.71000


 
    (reduced from 0.79 if spouse is more than 10 years younger)
 
 
 
 
 
D. 1/2 Qualified Accrued Benefit (1.A divided by 2)
N/A
$35,000.00
N/A
$30,000.00
 
E. SMSP I Death Benefit
N/A
$0.00
N/A
$0.00
 
F. SMSP II 4.1.2 Survivor Benefit
N/A
$306,596.00
N/A
$198,336.00
 
    (3.A multiplied by 3.B multiplied by 3.C, minus 3.D, minus 3.E)
 
 
 
 
 
 
 
 
 
 
4.
Section 4.1 Pre-termination Survivor Benefit
$151,000.00
$306,596.00
$212,568.80
$257,593.60
 
(maximum of 2.F and 3.F) **
 
 
 
 
 
 
 
 
 
 
5.
Section 4.2.1 Post-termination Survivor Benefit
 
 
 
 
 
(Participant dies prior to commencement of benefits but on
 
 
 
 
 
or after his or her Termination Date)
 
 
 
 
 
A. Gross SMSP Accrued Benefit Before Offsets (1.D)
$220,000.00
N/A
$360,000.00
N/A
 
B. Service Proration Factor for Early Retirement Benefit
0.4688


N/A
0.5952


N/A
 
C. ERF for Early Termination Benefit at age 55
0.6700


N/A
0.6700


N/A
 
D. 5.4 Early Termination Benefit Prior to Offsets (5.A*5.B*5.C)
$69,101.12
N/A
143,562.24


N/A
 
E. Actuarial Equivalent Factor from Age 55 to Current Age
0.40555


N/A
0.40555


N/A
 
F. 100% J&S Factor
1.00000


N/A
0.98987


N/A
 
   (no reduction unless spouse is more than 10 years younger)
 
 
 
 
 
G. 2/3 Gross Early Termination Benefit Before Offsets
$18,682.64
N/A
$38,421.25
N/A
 
    (5.D*5.E*5.F*2/3)
 
 
 
 
 
H. 1/2 Qualified Accrued Benefit (1.A divided by 2)
$15,000.00
N/A
$25,000.00
N/A
 
I. SMSP 1 Death Benefit
$0.00
N/A
$0.00
N/A
 
J. SMSP II 4.2.1 Death Benefit (5.G minus 5.H, minus 5.I) **
$3,682.64
N/A
$13,421.25
N/A
 
 
 
 
 
 
*
The actual calculation of the SMSP II benefit using service to age 62 should
reflect the change to the Target Retirement Percentage formula as of December
31, 2017, if applicable.
**
The amounts displayed above for the SMSP II benefit assume the qualified pension
plan benefit has commenced. The SMSP II benefit will be higher (by the amount of
the qualified plan benefit) until the qualified benefit plan commences. The SMSP
II benefit cannot be less than zero.
The examples above use Retirement Plan Actuarial Equivalence factors from
Appendix II (for items 2.C, 3.C and 5.F) and Section 1.02(a) (for item 5.E).
The Administrative Committee reserves the right to amend the basis for Actuarial
Equivalence pursuant to Section 2.1 of the Plan.
 
 
 
 
 
 
The examples shown were provided by Milliman, use hypothetical accrued benefits
under the three plans, and should not be relied upon for any purpose other than
to demonstrate the procedure for calculating the SMSP II survivor benefits under
section 4.1 and 4.2.1. Used with permission from Milliman.




19